Citation Nr: 1119467	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-36 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1958 to February 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2009.  The hearing transcript has been associated with the claims file.

The Board previously remanded the claims in May 2009 and April 2010 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed.  A November 2010 VA medical opinion provided in connection with the claim of service connection for hypertension is inadequate.  The examiner opined that the Veteran's hypertension was not caused or aggravated by the service-connected PTSD; however, the rationale provided addressed only causation.  There was no discussion regarding aggravation.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the November 2010 opinion regarding aggravation is inadequate, the Board must again remand the claim for compliance with the instructions in its April 2010 remand. 

The Veteran has reported that, after separating from service, he was treated for and diagnosed with high blood pressure by VA medical professionals.  See August 2007 and March 2009 hearing transcripts.  The Board acknowledges that the record includes VA treatment records.  The record does not include any VA treatment records dating before January 2003, however, and based on the evidence of a diagnosis of hypertension prior to that date (see November 2000 Roach treatment record) and review of the earliest treatment record (which does not appear to be an initial intake record), the Board finds there are outstanding treatment records dating prior to January 2003 which are relevant to claim of service connection for hypertension.  These records must be requested.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Although the Veteran has not specifically alleged VA treatment for onychomycosis, the Board finds the outstanding VA treatment records are potentially relevant to that claim as well, and that matter cannot be adjudicated until the outstanding VA records are requested and obtained if available.    

The Veteran has also reported that he received treatment at any Army Hospital shortly after separation and treatment at a private medical facility in the 1990s.  See March 2009 hearing transcript.  As these records are potentially relevant, they must be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding VA treatment records, to include those dating prior to January 2003, those dating from July 16, 2003, to October 27,2003 (including any record associated with the July 2003 Agent Orange examination), and those dating from August 20, 2009, forward.  

2.  Ask the Veteran about the existence of any outstanding non-VA treatment records, to include the date and location of the reported Army Hospital treatment for hypertension shortly after separation and the reported private treatment for onychomycosis in the 1990s.  

3.  Return the claims folder to the VA examiner who provided the November 2010 opinion, with instructions to provide a complete rationale for the opinion that hypertension was not aggravated by the service-connected PTSD.  The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of hypertension (i.e., a baseline) before the onset of the aggravation. 

If the November 2010 examiner is unavailable, forward the claims folder to an appropriate VA examiner for the requested review and opinion.  

4.   Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


